Title: To Thomas Jefferson from Joseph Barnes, 18 May 1801
From: Barnes, Joseph
To: Jefferson, Thomas


               
                  Messina Sicily May 18th. 1801
               
               Not having an opportunity directly, I had the pleasure of addressing you, Mr. Jefferson, on the 7th Ult to care of Mr. Appleton, Consul of the U.S. at Leghorn—expressive of the high gratification I reced. from the certain information of your being prefered to the Presidency of the United States—refering you to my Letter dated Naples Sepr. 27th. 1800—for my sentiments of the presumptive happy effects which will be the result repeated specially in that dated Messina Decer. 1800—and for the very bad representation of the United States in the Consulates in these Countries, and my suggestions relative to improving the same & principle to be adhered to in the appointments to fill the consulates—and a proffer of my services—that pr Mr. Couley of Newyork I enclosed you a Copy March 19th. 1801—and by Capn. Sawyer of Boston April the 10th. the Original address unsolicited of several of my Countrymen, whose names are thereto subscribed, Recommending me, for the reasons therein specified, to the approbation of the President of the United States for consul general or Commercial agent of the U.S. to the two Sicilies & Naples—to which I again beg to refer you; that you would probably receive a Letter from a Mr Broadbent, an Englishman of this place, enclosing a Copy of a paper which I had been the means of obtaining in confidence purporting him to be Agent for the Americans simply to save him from the necessity of Leaving this Island under the order for all english to Leave the Country—to elucidate the apparent inconsistency, caused by a violation of our confidence, having an opportunity directly by a Countryman, I have thus hinted, knowing that a suggestion is enough to a Sage—And, have taken the Liberty,—knowing Mr Jefferson’s time & attention must necessarily be much engaged with the important concerns of State, being Chief Magistrate of the United States, of thus recalling his attention to my former Letter & the recommendation of my fellow Citizens, specified above, And to the Objects therein purported.—
               Considering myself happy only in proportion as I am instrumental in promoting the interest & happiness of others especially of my Countrymen & country; perceiving the great necessity and field, and wanting only the power to Act, being the motives by which I am prompted, an apology would be offering an insult to Mr Jefferson, whose disposition to promote the interest & happiness of Not only his fellow Citizens but of the Whole human race, is such, that whatever tends to this great object either directly or indirectly he will consider not trouble, but pleasure.—
               That circumstances may combine equal to the disposition of Mr Jefferson to effect this great object, & that he may be Long prefer’d to & continued in the Presidency, are among my first wishes for his health & happiness
               with perfect esteem I remain Mr Jefferson yours most respectfully
               
                  Jos: Barnes of Virginia
               
               
                  P.S.—The commerce of the United States having so increased especially to the Sicilian & Neapolitan States & being of So Valuable a Nature as to merit the immediate attention & Patronage of the United States for the simple reason no money is requisite to bring to these States the Citizens of the U.S. have & can exchange the produce of the West Indies either for money or what is more valuable the produce of these States and of the Lavant to great advantage. And, as this advantageous trade is now suspended in consequence of the declaration of the Bey of Tripoli—have heretofore suggested, that no time ought, nor I am persuaded under the Presidency of Mr. Jefferson will have been Lost in dispatching 2 or 3. Frigates with a Commissioner to settle the Matter with him—holding it a Maxim, ’tis better to pay than suffer the spoilations of these Barbarians—for the Liberty of our fellow Citizens, independent of the property of even one Vessel richly Laden is of more importance than what money we may compromise for—’tis said Tripolitan cruisers have been seen off the coast of Sicily, in consequence an American Vessel of Charleston is now detained in this Port—you will have been informed of the English having forced a Landing near Alexandria in Egypt, & faught the most desperate & Bloody Battle that has Occurred since the War—which will in some degree retrieve their Military character; tho’ they kept the ground, & tho’ they should be so fortunate as to force Alexandria, yet as the Turks & the Climate are against them, the presumption they will shortly be compelled to Leave the country with the dead Loss of all the expence of the men Lost & money expended in the expedition—
                  The great Despot of the East Paul the first being dead (on which I congratulate the human race,) & the total change of Ministers in England are circumstances which presage a general Peace—which hope will be the happy result this Summer.
                  once more Adieu—
               
            